Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 5-6, 12, 14-30, 32 and 34-41 are all the claims.
2.	Claims 1, 5-6, 12, 18 and 20 are amended and new Claims 34-41 are added in the Response of 2/8/2021.
3.	Claims 14-17, 21-30 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/25/19.
4.	Applicant’s election without traverse of species for:
a) CDR1-3 of 
    PNG
    media_image1.png
    55
    616
    media_image1.png
    Greyscale
;
b) VHH of 
    PNG
    media_image2.png
    34
    122
    media_image2.png
    Greyscale
;
c) humanized VHH of 
    PNG
    media_image3.png
    30
    121
    media_image3.png
    Greyscale
;
d) binding molecule of 
    PNG
    media_image4.png
    22
    112
    media_image4.png
    Greyscale
;
e) 
    PNG
    media_image5.png
    23
    349
    media_image5.png
    Greyscale
;
f) cancer for 
    PNG
    media_image6.png
    25
    84
    media_image6.png
    Greyscale
;
g) infectious disease for 
    PNG
    media_image7.png
    27
    103
    media_image7.png
    Greyscale
;
h) chronic inflammatory disease for 
    PNG
    media_image8.png
    26
    413
    media_image8.png
    Greyscale
;
i) method endpoint for 
    PNG
    media_image9.png
    28
    64
    media_image9.png
    Greyscale
in the reply filed on 9/25/19 is acknowledged.
5.	Claims 1, 5-6, 12, 18-20 and 34-41 are all the claims under examination.
.

Information Disclosure Statement
7.	The IDS of 2/8/2021 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Rejections 
Double Patenting
8.	The provisional rejection of Claims 1, 5, 8-9, 12 and 18-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8 and 13 of copending Application No. 15/748, 438 (reference application) is withdrawn. 
	Applicants Letter of Express Abandonment of 2/8/2021 in the reference application is acknowledged and renders the rejection moot.

Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claims 1, 5-6, 12, and 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 1, 5-6, 12, and 18-20 for the recitation PDL-1 binding molecule is withdrawn for the rejected Claims 1, 5-6, 12, and 18-20 in view of Applicants amendment to replace “binding molecule” with “single domain antibody.” 
b) The rejection of Claims 1, 5-6, 12, and 18-20 for the phrase “selected from” is withdrawn in view of Applicants amendment to recite a proper Markush group.
	
Written Description
10.	The rejection Claim 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
Applicants amendment of the claim to replace PDLl single domain antibody of a “KD of less that 1x10-7 M” with KD with values between 10-7 M and 10-11 M renders the rejection moot. 

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 5-6, 12, 18-20 and 34-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Applicants have amended generic Claim 1 to delete the final “wherein” clause referencing a humanized VHH as the form for the Ig single variable domain in the response of 2/8/2021. The specification is limited in its teaching of the two single domain antibody formats:  “The term "immunoglobulin single variable domain" as used herein means an immunogloobulin variable domain which is capable of specifically binding to an epitope of the antigen without pairing with an additional variable immunoglobulin domain. One example of immunoglobulin single variable domains in the meaning of the present invention is "domain antibody", such as the immunoglobulin single variable domains VH and VL (VH domains and VL domains). Another example of immunoglobulin single variable domains is "VHH domain"10 (or simply "VHH") from camelids, as defined hereinafter.” The meaning of a single domain antibody could encompass other structures to include non-antibody formats such as a mimetic or a variant. 
b) Claims 5-6 and 34-36 recite the limitation "VHH".  There is insufficient antecedent basis for this limitation in the claims because Claim 1 has been amended to delete the “wherein” clause, and which would have otherwise provided the antecedent basis for the term.
c) Claims 34-41 are indefinite for the preamble “the PDL1-binding molecule”, which reference was replaced in generic Claim 1 with “single domain antibody” in the Response of 2/8/2021. It is not clear if new Claims 34-41 (which depend from Claim 1) are intended to be a PDL1-binding molecule and the claim dependency is in error or whether the claim dependency is correct but the preamble is wrong. For future reference, and in the event of rejoinder of any withdrawn Claims 14-17 and 21-30 and 32, it is noted that these claims have not been amended to delete the reference to “a PDL1-binding molecule”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claims 34-41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 34-41 are drawn to “a PDL1 binding molecule” and which depend from Claim 1 which is drawn to “a PDL1 single domain antibody”. The molecule is broader than the antibody fragment.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
13.	No claims are allowed.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	The sequence of SEQ ID NO: 35 (Claim 6) is disclosed (but thus far not claimed) in the following applications: 16/532,295 (SEQ ID NO:21) and 16/593,704 (SEQ ID NO:22).
16.	The linked sequences of SEQ ID NOS: 7, 8 and 9 (element (3) of Claim 1) are disclosed in WO2018170168 (Seidel and Chaparrol) as corresponding to the CDRs for an anti-PD1 antibody.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643